Exhibit 99.2 JOINT FILER INFORMATION Name: Draper Fisher Partners IV, LLC Address: 2882 Sand Hill Road, Suite 150 Menlo Park, CA 94025 Relationship to Issuer: 10% owner of issuer because of voting power of Timothy C. Draper, John H.N. Fisher and Stephen T. Jurvetson over Draper Fisher Partners IV, LLC. Messrs. Draper, Fisher and Jurvetson are managing members of Draper Fisher Partners IV, LLC, a side-by-side fund of Draper Fisher Associates Fund IV, L.P. Designated Filer: Draper Fisher Associates Fund IV, L.P. Issuer and Ticker Symbol: Digital Impact, Inc. (NASDAQ:DIGI) Date of Event Requiring Statement: December 15, 2004 January 24, 2005 Draper Fisher Partners IV, LLC Date By: /s/ Timothy C. Draper, Managing Member, Draper Fisher Partners IV, LLC Timothy C. Draper Managing Member By:/s/ John H. N. Fisher, Managing Member, Draper Fisher Partners IV, LLC John H. N. Fisher Managing Member By:/s/ Stephen T. Jurvetson, Managing Member, Draper Fisher Partners IV, LLC Stephen T. Jurvetson Managing Member The reporting person disclaims beneficial ownership of the reported securities except to the extent of its pecuniary interest therein.
